Title: To George Washington from Colonel David Mason, 21 March 1778
From: Mason, David
To: Washington, George



Sir,
Head Quarters W[illiam]sburg 21st Mar. 1778

I Greatly fear my long Silence to your Excellency from this Quarter may be Imputed to a want of Duty as well as respect to your Desire & High Station, Permit me Sir, in the warmth of my Soul to tell You that I have Often reflected on this Matter & from a Multiplicity of Business I have on hand which Many worthy Officers will Testifie ⟨of me⟩, that I have not a single Moment to Enjoy myself or to write to my dearest Connections in Life Amongst whom were I not to Consider Yrself I shoud be an Enemy to my Country & to mankind in General & I have only to Pray for Yr intire happiness & that You may Long Live to wear those Laurels Your Merit Justly intitles You to.
I am may it Please Your Excellency now to give You the Best Accounts Im able of the State of Affairs in this Quarter & after having done so—shoud I Meet with Your Approbation, I shall be happy & rejoice that all my Endeavours & Fatigues in this Quarter have been Spent to Purpose, Your Excellency no doubt knows & have been informed of the Number of Recruits to be raised by the Late Draught act Two Thousand is the Number, How Many of them we may be Able to get to Camp is uncertain, I have’g in Conjunction with the Govr & Council Ordered all the New Levies as well as those reinlisted & the remaining Draughts of the Former Act of May 77 to March on to Alexandria & to George Town in order to go thro as Early as Possabl ⟨for⟩ Innoculation as well as to be there Properly Clothed, & that they March the Most Direct Routs to those places, the Troops from the Southwd of James River Brunswick & below have tollerably well come in as well as Great Numbers of the Draughts of May Last as well as some other D[e]serters, from this if other Parts of our Country Act the same Part I shall hope for a tollerable reinforcement to Your Excellency & most Devoutly wish it so as to Crown You with Everything thats due You—we Last Friday Marched 250 State Troops & about 150 Contl from this Station on to Alexandria, we have now about fifty ⟨More Here⟩ to march on Tuesday & Wednesday & I Every Day Expect about fifty more from the Southward of James River, I shall not be wanting in my duty to send on all Troops as soon as they Possably can be in readiness & Agreable to Ordrs from the Board of War. I Am to Acqt Your Excellency that the Govr & Council

have been pleased to Appoint Captain James Mason of the 15th regt (who came Home for the Recovery of his Health) a Lt Colo. in the Volunteer Service Expecting from his Popularity it may have the Good Effect to Raise a Number of Men and in Consequence of that Appointment he has Desired me to Acqt Yr Excellency of his resignation as Captain in the regt as above, that Captain Arthur Smith of the 4th Virga regt come to me a few Days Since & also Desired to resign he left me a Letter enclosing his reasons for so doing these I beg Leave to Inclose You & to have Your Instructions on these Officers whether Officers have a right or ought to resign without Your or the Congresses Permission, I am also to Acqt you that I am Applied to by his Excellency the Govr for to Furnish him with a Captain two Lieutts & an Ensign who are to take Charge of Sixty Odd Men in Contl ⟨Service⟩ & to be Stationed on the Eastern Shore, I never Asked the Govr but I Presume that Yourself or the Congress must have Directed this Matter & therefore shall think it my duty to Comply with it, and when done shall Embrace the Earliest opportunity of Acqting You who those Officers Are, I Am to Intreat of Your Excellency to acqt me whether there are not a Resolve of Congress giving a Power to the Commanding Officer in ⟨Contl Service⟩ in any of the United States to Put in Execution the Sentence of a General Court Martial for Shooting or otherwise taking the Life of a Culprit Contemned for desertion &c. I think I have seen such a Resolve & wish to be rightly inform’d as we have one if not two of those Unhappy Men who I shoud be wanting in Duty to my Country not to make Examples of if Contemned by a Genl Court Martial, having Repeatedly Deserted & seduced others to like Practice & I fear my Feelings for those Unhappy Creatures may in some Measure have been Att[e]nded with inconsequences but when I know Your Humanity & Goodness of Heart, I am satisfied, that If I have Erred Youl be pleased to Excuse it, since it is on the safe side, but in the Instances of one or two I now have Here Justice Demands of me that Examples be made of them, And I most Earnestly intreat of Your Excellency to give me Your Particular Instructions, Permit me sir, to Observe to you that from the repeated desertions amongst us in this Quarter that Great Numbers have till Lately been sculking about harboured by their Friends & altho a law inflicting Penaltys for Harbouring them as well as a law to Oblige the Militia Officers to Apprehend them, yet they have never been taken nor woud they until now had not it been to Exempt Many from the Present Draught & I can with Truth say that my Country Men gain no Credit in it & that Laws were never more Abused than the Present as well as the Former Laws for Draughting, Such Objects have been Drawn Subject to Service as a Million of them woud not Enable You to Effect Your wishes with the Enemy.

I coud wish that Your Excellency woud Permit me to Point out in the Different Quarters of the State a few Honest Hardy Men with Powers to go from County to County in Search of those Unhappy Men whose Desertion has in a very ⟨Sensible⟩ Degree injured our Cause & Obliged the Measures to be adopted which are now to be Pursued, for in order to Justifie themselves they Accuse the Officers of ill Treatment & want of Justice done them & this Strikes Such an Impression on the Minds of the Populace as none or very few inlist voluntarily.
I Have now Sir, to relate to you my unhappy Situation Mrs Mason my Lady has been & still is So Reduced with a violent attack of the Rheumattick Complaint that from Early in December until this day she has not been able to Set a foot to the Floor, in this Unhappy Condition with four small children about her, no one to Afford Her that Assistance & Care as is Due from An affectionate & Tender Husband, my Little children as it were orphans Destitute of Friends, or at Least of Parents. I am 70 Miles from Her and Seldom at Liberty to go to her I have wrote to Congress for to get Permission to Have some Little respit from this Station when there are not the Most Pressing Occasions and also am to Intreat of Your Excellency that should I be obliged to Absent myself for a week or Ten Days at a time when but Little to do that you woud not Impute it to neglect or want of Duty in me, & be Assured Dr Sir, that I never will Neglect a Duty I owe to Yourself or my Country, nor do I Entertain the Most Distan[t] wish for a Resignation, but shoud the Congress refuse me this Request & Mrs Mason Continue in her Present Situation I Leave it to Your own feelings whether Humanity, Gratitude & the Duty I owe to her ought not to Demand of me more Attention to her welfare—I can with Candour & I call on my maker to witness I no Longer wish an Existance then I can be Free, That ⟨Honour⟩ may Prosper Your Endeavours & Crown You with Success is and Ever shall be the hearty Pray of Sir Your Excellencys Most Obedt Humble Servt

David Mason Colo. 15th reg.


P.S. Thomas Whitehorn a Young Man in Captain Masons Company in my Regt inlisted for one Year & can not at the time of Inlistment be Prevailed on to inlist for a Longer time, he was only to have the Twenty dollars Bounty his Year was up Last Month, I wrote to Colo. Innis on his acct, Innis Coming away & the Young Mans not returng to his Friends Induces me to write Your Excellency on his Acct not Doubting of Your Justice to Accquit him. I Am Yr Excellencys Mo. Obed. Humble sert


David Mason Colo. 15th regt
